Citation Nr: 1309597	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  07-38 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the cervical spine, claimed as secondary to service-connected claw foot and edema.

2.  Entitlement to service connection for arthritis of the hips, claimed as secondary to service-connected claw foot and edema.

3.  Entitlement to service connection for arthritis of the knees, claimed as secondary to service-connected claw foot and edema.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from May 1954 to March 1955.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the a Veterans Law Judge (VLJ) via videoconference in April 2009 and the undersigned VLJ via videoconference in November 2012.  Transcripts of his hearings have been associated with the record.

The Board remanded the appeal in November 2008 to afford the Veteran a hearing.  In May 2009 and October 2011 the instant issues were remanded for development.  The June 2011 and June 2012 for additional development of the record.

The Board notes that a Virtual VA e-file exists for the Veteran.  This file contains VA treatment records dated through January 2013, some of which apparently have not been reviewed by the agency or original jurisdiction (AOJ) in this appeal.  However, the Veteran has submitted a February 2013 certification that he waives AOJ review of these records.  As such, the Board may proceed with appellate consideration of this appeal.

In an April 2010 statement, the Veteran contended that the evaluations assigned to his service-connected foot disabilities should be higher.  It does not appear that a claim for increased rating has been adjudicated.  As such, this issue is referred to the agency of original jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  Arthritis of the cervical spine, hips, and knees was not manifest in service or within the first post-service year; arthritis of the cervical spine, hips, and knees is otherwise unrelated to service.

2.  Arthritis of the cervical spine, hips, and knees is unrelated to the service-connected claw foot and edema.


CONCLUSIONS OF LAW

1.  Arthritis of the cervical spine, hips, and knees was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Arthritis of the cervical spine, hips, and knees is not proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in October 2006 discussed the evidence necessary to support a claim for service connection on a direct basis.  The Veteran was invited to submit or identify evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  He was advised of the manner in which VA determines disability ratings and effective dates.  

In October 2007 the Veteran was advised of the evidence necessary to support a claim of entitlement to service connection on a secondary basis.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  The Veteran was afforded VA examinations.  The Board finds that the examinations conducted in May and April 2012 were adequate in that the examining physicians reviewed the record, interviewed the Veteran, and performed appropriate examinations prior to providing their conclusions.  The examination reports of record are thorough and consistent with contemporaneous treatment records, and adequately respond to the questions posed in this appeal.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely a more definitive nexus opinion from his private physician.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The Veteran's service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to his neck, hips, or knees.  On separation examination in December 1954, his lower extremities and spine were normal.

An August 1963 VA treatment record indicates the Veteran's complaint of chronic cervical pain.  

On VA examination in December 1963 the Veteran had complaints referable to his feet and low back, but none regarding his cervical spine, hips, or knees.

On VA examination in September 1973, the Veteran indicated that his neck popped and cracked.  He had no complaints referable to his hips and knees.

VA treatment records reflect that in September 1991, a general impression of osteoarthritis was noted.  A January 1993 record reflects that the Veteran had degenerative arthritis of the feet, back, hips, and knees.  X-rays in February 1995 revealed degenerative arthritic changes in the hips.  In December 1995, an X-ray revealed a degenerative disc at C6-7.  In May 1996 the Veteran reported continued knee pain.  Degenerative joint disease was assessed.

During a July 2007 RO hearing, the Veteran denied having been treated for arthritis in service.  He noted that he first sought treatment at the Houston VA hospital.  

A December 2007 VA treatment record indicates a diagnosis of moderate to severe multilevel cervical spondylosis and central spinal stenosis.  In January 2008 a provider noted that the Veteran used a scooter in part due to arthritis in his knees.

In a February 2009 statement the Veteran indicated that he had bad neck pain.  

In June 2011 a VA physician opined that there was no relationship between osteoarthritis of the hips, knees, and neck.  He stated that those diagnoses were related to the wear and tear of  the aging process.  

In August 2011 The Veteran stated that due to constant shifting and standing due to his foot disability, arthritis had resulted in his hips, knees, and neck.  

On VA examination in March 2012, the Veteran reported longstanding bilateral knee pain since the 1950s.  Following physical examination, the diagnosis was bilateral knee degenerative joint disease.  The examiner opined that the knee condition was not related to service.  He reasoned that there was no evidence of complaints or treatment in the service records, to include the discharge examination report.  He also opined that the bilateral knee condition was not secondary to the foot condition and that the feet had not aggravated the knees.  He reasoned that there was nothing in the accepted, peer reviewed, credible, and authoritative orthopedic literature demonstrating that cavus feet would cause degenerative changes of other joints.  

The March 2012 examination also addressed the Veteran's hip complaints.  The Veteran reported that he started to have hip pain years previously in the early 1960s.  He denied injury, instead reporting insidious onset of hip pain.  Following examination, the diagnosis was bilateral  hip bursitis and tendonitis.  The examiner opined that the bilateral hip disability was not related to service, reasoning that there was no evidence of complaints or treatment in the service records.  He also opined that the bilateral hip condition was not secondary to the foot condition and that the feet had not aggravated the hips.  He reasoned that there was nothing in the accepted, peer reviewed, credible, and authoritative orthopedic literature demonstrating that cavus feet would cause degenerative changes of other joints.  

A VA cervical spine examination was conducted in April 2012.  The Veteran reported that he fell in service due to his foot problem and injured his neck.  He stated that following discharge he worked on a farm, where he had several falls from horses.  He indicated that he had experienced neck pain since that time.  Following physical examination the diagnosis was severe cervical osteoarthritis.  The examiner opined that the cervical spine disability was less likely than not proximately due to or the result of the Veteran's service-connected condition.  He reasoned that there was no evidence in the medical literature that a claw foot or post phlebitic syndrome would cause a neck problem.  He noted that the two different anatomical parts had no relationship.  He stated that the current neck problem was more likely related to several falls from horses reported by the Veteran.  He also stated that there was no evidence of a neck problem that was aggravated by claw foot or post phlebitic syndrome.  

At his November 2012 hearing, the Veteran testified he had not been treated for the claimed disabilities during service.  He indicated that he was treated shortly after service and that he had undergone continued treatment since that time.  He contended that his neck, hip, and knee conditions were directly related to his foot disability.  

Having carefully reviewed the record, the Board has determined that service connection is not warranted for the claimed neck, hip, and knee disabilities.  As noted above, the Veteran does not maintain that these disabilities manifested during service or within the first post-service year.  Rather, he has specified his belief that the neck, hip, and knee disabilities are related to his service-connected bilateral foot disability.  In that regard, while the evidence reveals that the Veteran currently suffers from bilateral claw foot and edema, the competent, probative evidence of record does not etiologically link this condition to the claimed neck, hip, and knee disabilities.  

For purposes of establishing secondary service connection, there is post-service medical evidence of a bilateral foot disability for which the Veteran is in receipt of service connection.  However, the Veteran has neither produced nor identified competent evidence showing that his service-connected foot disability either caused or aggravated the claimed neck, hip, and knee disabilities.  

On the other hand, VA examiners have concluded that the claimed neck, hip, and knee disabilities are neither related to service nor the Veteran's bilateral foot disability.  The March 2012 VA examiner concluded that degenerative joint disease of the knees and bilateral hip bursitis and tendonitis were not related to service.  He reasoned that there was no evidence of complaints or treatment in the service records, to include the separation examination report.  He also concluded that these disabilities were not related to the Veteran's foot condition and that the foot condition had not aggravated the knees or hips.  He reasoned that there was nothing in the accepted, peer reviewed, credible, and authoritative orthopedic literature demonstrating that cavus feet would cause degenerative changes of other joints.  The April 2012 spine examiner diagnosed severe cervical osteoarthritis and opined that it was not related to the Veteran's service-connected foot condition.  He reasoned that there was no evidence in the medical literature that a claw foot or post phlebitic syndrome would cause a neck problem.  He also stated that there was no evidence that the neck problem was aggravated by claw foot or post phlebitic syndrome.  He stated that the current neck problem was more likely related to several falls reported by the Veteran.  In assigning high probative value to the examiners' opinions, the Board notes that they had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that these VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Therefore, the Board finds the VA examiners' opinions to be of great probative value. 

The Board has considered the Veteran's statements concerning the etiology of his neck, hip, and knee disabilities.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that the Veteran is not competent to offer an opinion on a complex medical matter, to include opining as to the degree that his service-connected foot disability caused or contributed to the development of problems with his neck, hips, and knees.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of these claimed disabilities is ultimately far too complex a medical question to lend itself to the opinion of a layperson.  Therefore, the Board finds that the conclusions of the VA examiner far outweigh the Veteran's lay assertions.

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension on either a direct or secondary basis, and there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

(Continued on next page.)






ORDER

Entitlement to service connection for arthritis of the cervical spine is denied.

Entitlement to service connection for arthritis of the hips is denied.

Entitlement to service connection for arthritis of the knees is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


